DETAILED ACTION
This Action is in consideration of the Applicant’s response on August 17, 2022.  Claims 1, 9, 17, 19, and 23 are amended by the Applicant.  Claims 8 and 16 are canceled.  Claims 1 – 7, 9 – 15, and 17 – 25, where Claims 1, 9, 17, 19, and 23 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 17, 2022 was filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1 – 7, 9 – 15, and 17 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a system and method comprising, responsive to an un-subscription of a first subscriber of the pub/sub messaging system where the un-subscription did not cause a re-keying procedure: 1) tracking certificates of ex-subscribers that un-subscribed since a most recent first re-keying procedure was undertaken; 2) determining that the first subscriber has become unauthorized; and 3) in response to  determining that the first subscriber has become unauthorized, initiating a second re-keying procedure that is after the most recent first re-keying procedure in the particular manner and combination claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496